Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6 - 24, 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 22.885   in view of 3GPP R3-186422 (both of which have been provided in the International Search Report).

Regarding claim 1, 3GPP TR 22.885 discloses a method for wireless communications by a user equipment (UE)  (page 10, section 4.4; page 28; Fig. 5.17.3-1); comprising:
pedestrian to vehicle communications (section 5.17.1 – 5.17.2; wherein control signaling is part of V2X service);

3GPP TR 22.885 does not disclose receiving control signaling that indicates a resource allocation for a sidelink channel and transmitting, within the resource allocation of the sidelink channel, a message that comprises an identifier of the UE based at least in part on movement data of the UE being classified as pedestrian movement.
In the same field of endeavor, however, 3GPP R3-186422 discloses receiving control signaling that indicates a resource allocation for a sidelink channel and transmitting, within the resource allocation of the sidelink channel, a message that comprises an identifier of the UE based at least in part on movement data of the UE being classified as pedestrian movement (section 2.1, 1st paragraph, 1st sentence; section 2.2, 2nd last paragraph, last sentence).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by 3GPP R3-186422 in the system of 3GPP TR 22.885 because this would allow the UE to receive collision messages, thereby avoiding a collision.

Regarding claim 2, 3GPP TR 22.885 discloses transmitting the message comprises: transmitting the message comprising location data of the UE, trajectory data of the UE, or both (page 28, section 5.17.3, 3rd sentence).

Regarding claim 3, 3GPP TR 22.885 does not disclose monitoring the sidelink channel comprises: monitoring a vehicle-to-pedestrian resource pool of the sidelink channel for the collision warning message.
In the same field of endeavor, however, 3GPP R3-186422 discloses monitoring the sidelink channel comprises: monitoring a vehicle-to-pedestrian resource pool of the sidelink channel for the collision warning message (section 2.3).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by 3GPP R3-186422 in the system of 3GPP TR 22.885 because this would allow allocating different resources to different channels as needed. This may help improve transmission reliability, speed and latency.

Regarding claim 6, 3GPP TR 22.885 does not disclose receiving the collision warning message that comprises an identifier of a second UE that is different from the UE; and discarding the collision warning message.
However, 3GPP TR 22.885   discloses monitoring for a collision warning message from a vehicle UE that comprises the identifier of the UE (as in claim 1 above). Receiving a collision warning with a different UE identifier means that it is not intended for the UE, so one of ordinary skill in the art can have the UE easily discard it. This is obvious to try or is an obvious variation (Rationales for Obviousness (MPEP 2143), Rationales E and 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use discard the packet since it has a different UE identifier and is intended for some other UE.

Regarding claim 7, 3GPP TR 22.885 discloses receiving the collision warning message that comprises the identifier of the UE; and presenting an alert based at least in part on receiving the collision warning message (page 28, sections 5.17.3 – 5.17.4).

Regarding claim 8, 3GPP TR 22.885 discloses the alert is an audible alert, a displayed alert, or both (page 28, section 5.17.4, 2nd paragraph).

Claim 9 limitations is similarly analyzed as claim 6. In claim 6 a check of the received identifier is made against the UE identifier. Checking if the identifier matches can be done in a similar manner in claim 9.

Regarding claim 10, 3GPP TR 22.885 discloses classifying the movement data as being pedestrian movement based at least in part on the movement data corresponding to a pedestrian movement profile of a plurality of different movement profiles (page 12, th last paragraph on page 12 disclosed speed etc used; page 9, last paragraph at page bottom discloses knowledge can be shared. This means that different profiles can be used to classify the movement as pedestrian).

Regarding claim 11, 3GPP TR 22.885 discloses monitoring at least one sensor of the UE; and determining a movement parameter based at least in part on the monitoring, wherein the movement data of the UE is classified as the pedestrian movement based at least in part on the movement parameter (page 30, section 5.18.3, 3rd paragraph discloses several pedestrian parameters that can be used to classify the UE movement as pedestrian movement e.g. speed, acceleration will be low for a pedestrian as compared to a user who is in a moving vehicle).
Regarding claim 12, 3GPP TR 22.885 discloses the movement parameter is a gait parameter, a speed parameter, a direction parameter, a limb movement parameter, or any combination thereof (page 30, section 5.18.3, 3rd paragraph discloses several pedestrian parameters).

Regarding claim 13, 3GPP TR 22.885 does not disclose using a sidelink channel.
In the same field of endeavor, however, 3GPP R3-186422 discloses transmitting the message via the sidelink channel using a sidelink interface of the UE (section 2.1, 1st paragraph).

Claim 14 is similarly analyzed as claim 1, with claim 14 reciting equivalent 	limitations as seen from the vehicle side. The minor differences from claim 1 are analyzed as follows:
3GPP TR 22.885 discloses vehicle user equipment and vehicle-to-pedestrian communications (page 28, section 5.17.3). 

Claim 15 is similarly analyzed as claim 2. Path-prediction for collision is disclosed (page 35, section 5.22.3; page 37, section 5.25.5 disclosed for V2V, wherein same method can be used in V2P systems).

Claim 16 is similarly analyzed as claims 11 and 12.

Claim 17 is similarly analyzed as the last limitation in claim 1, where the identifier there is the destination identifier.

Claim 18 is similarly analyzed as claim 13.



Claim 20 is similarly analyzed as claim 7.

Claim 21, 1st limitation is similarly analyzed as claim 6, 1st limitation. The second and 3rd limitations are obvious and inherent since if there is no predicted collision, there is no need to transmit a collision message to the 2nd UE.

Claim 22 is similarly analyzed as claim 1, with claim 22 reciting equivalent apparatus limitations. Processor and memory, though not explicitly disclosed, are inherent since the calculations have to be done by some processor.

Claim 23 is similarly analyzed as claim 2.

Claim 24 is similarly analyzed as claim 3.



Claim 28 is similarly analyzed as claim 7.

Claim 29 is similarly analyzed as claim 14, with claim 29 reciting equivalent apparatus limitations. Processor and memory, though not explicitly disclosed, are inherent since the calculations have to be done by some processor.

Claim 30 is similarly analyzed as claim 15.

Claims 4 - 5, 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 22.885   in view of 3GPP R3-186422 and further in view of Kim, (US 20190289462) (all of which have been provided in the International Search Report) 


Regarding claim 4, 3GPP TR 22.885 does not disclose transmitting the message comprises: transmitting the message comprising the identifier that is a pseudo identifier of the UE.
other identifier used as the UE ID…”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of 3GPP TR 22.885 because this allows the UE ID in the 3GPP to be protected not only from a general third party attacker but also from a service provider, as disclosed by Kim ([0226]).

Regarding claim 5, 3GPP TR 22.885 does not disclose transmitting the message comprises: transmitting the message comprising a packet that includes a pseudo identifier of the UE as a source identifier of the packet, and a broadcast identifier as a destination identifier of the packet.
In the same field of endeavor, however, Kim discloses transmitting the message comprises: transmitting the message comprising a packet that includes a pseudo identifier of the UE as a source identifier of the packet, and a broadcast identifier as a destination identifier of the packet ([0199]; [0205]).

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of 3GPP TR 22.885 because source and destination addresses are used to determine where a packet came from and where it should go. This helps with retransmission if needed. 


Claim 25 is similarly analyzed as claim 4.


Claim 26 is similarly analyzed as claim 5.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to V2P systems:

Park et al. (US 20200059813) discloses v2x packet prioritization and control techniques.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632